Citation Nr: 0818567	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  03-04 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for post-
traumatic stress disorder (PTSD) and, if so, whether service 
connection is warranted.
 
 
REPRESENTATION
 
Appellant represented by:     Disabled American Veterans
 
 
ATTORNEY FOR THE BOARD
 
C. Hancock, Counsel
 




INTRODUCTION
 
The veteran served on active duty from February 1966 to 
January 1968.  He served in Vietnam and was awarded the 
Purple Heart.  
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington , West Virginia , which denied the veteran's claim 
for entitlement to service connection for post-traumatic 
stress disorder (PTSD).  The Board, in September 2004, denied 
the claim which has since been vacated.
 
 
FINDINGS OF FACT
 
1.  The veteran was awarded the Purple Heart for injuries 
sustained in Vietnam .
 
2.  The evidence is in equipoise as to whether the veteran 
has PTSD due to an inservice stressor.
 

CONCLUSION OF LAW
 
Resolving reasonable doubt in the veteran's favor, PTSD is 
due to disease or injury that was incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
Preliminary Matters
 
On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002).  Regulations implementing the VCAA 
have been published.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and implementing regulations apply 
in the instant case.  The Board finds that all pertinent 
mandates of the VCAA and implementing regulations are 
essentially met as to the claim addressed on the merits 
herein.  Since the decision is favorable to, and does not 
prejudice the veteran, a lengthy discussion of VA's 
fulfillment of the VCAA in this claim is not necessary.  
 

Factual Background
 
A review of the service treatment records reveals no evidence 
of any psychiatric disorder.
 
February and April 2001 Vet Center records show notations 
relating to symptoms of PTSD supplied by a readjustment 
counselor.  
 
In May 2001, the veteran related that he was an artillery 
forward observer and that he saw combat on a daily basis.  He 
reported being caught in the open and subjected to heavy 
fire, witnessing the crash of a B-52, and observing the 
wounded and maimed.
 
At a December 2001 VA psychiatric examination the examiner 
reported reviewing the veteran's file.  He noted the 
veteran's military history, including the stressful 
experiences in Vietnam .  The examiner reported that the 
veteran was never really afraid for his life while in Vietnam 
, that the veteran was hypervigilant in Vietnam and avoided 
exposing himself to danger.  The examiner opined that the 
veteran did not have any particularly painful recollections 
of Vietnam .  The veteran did describe an exaggerated startle 
response after returning from Vietnam that resolved.  The 
veteran denied dreams or flashbacks of Vietnam , but he did 
describe certain stimuli that triggered memories of Vietnam . 
 The veteran reported that after his return from Vietnam he 
served for a time as a member of a rescue squad, where he 
often saw gruesome situations such a people who were killed 
or maimed.  He indicated that he was employed and he got 
along well with his supervisors and co-workers.   Following 
a mental status examination, the symptoms identified by the 
examiner were insomnia and irritability.  The examiner opined 
that although the veteran was exposed to combat in Vietnam , 
the criteria for the diagnosis of post-traumatic stress 
disorder were not met.
 
In a June 2002 letter, a social worker from the Vet Center 
stated that the veteran had symptoms of post-traumatic stress 
disorder.
 
At a March 2004 travel board hearing the veteran testified 
that although he had symptoms earlier he began seeking 
treatment for post-traumatic stress in 2001.  He stated that 
he was wounded during an intense mortar barrage that lasted 
about an hour, that he had recollections of Vietnam caused by 
certain smells, and that he had a short temper, a poor 
memory, and insomnia.  
 
In September 2004, VA received correspondence from Enid A. 
Kurtz, M.D., who opined that the veteran suffered from PTSD.  
Dr. Kurtz noted that he had reviewed his records concerning 
the veteran dating from September 2002, as well as documents 
generated by the local VA medical facility.  Dr. Kurtz noted 
hat the appellant had been wounded in action.
 
In July 2005, the veteran was afforded a VA PTSD 
examination.  In July 2005, the examiner, following review of 
the veteran's claims file found that the appellant had a 
verified stressor, but he did not meet the DSM-IV criteria 
for PTSD.  Rather, the examiner diagnosed a dysthymic 
disorder.  
 
A September 2006 letter supplied by a Licensed Clinical 
Social Worker associated with the Huntington Vet Center shows 
that the veteran had been seen in individual and group 
counseling since February 2001.  The Social Worker added that 
he had personally seen the veteran individually once a month 
since August 2002 and in twice-monthly group sessions since 
October 2004.  The focus of the sessions were reported to 
reduce the effects of the veteran's PTSD symptoms.  The 
Social Worker opined that the veteran suffered from PTSD 
based on his combat tour in Vietnam .  
 
Review of a December 2007 VA examination report shows that 
after review of the veteran's claims file the examiner did 
not supply an Axis I diagnosis.  The examiner, while 
acknowledging that appellant was currently being treated for 
a mental disorder, and while acknowledging that the appellant 
was wounded in action, found that he did not meet the 
criteria for PTSD as there were minimal symptoms and no 
significant social or occupational impairment per the history 
provided by the veteran.  
 
Service Connection
 
Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  However, continuity of symptoms is required where a 
condition in service is noted but is not, in fact, chronic or 
where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).
 
Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).
 
The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).
 
Service connection for PTSD requires (i) medical evidence 
diagnosing PTSD, (ii) medical evidence establishing a link 
between current symptoms and an in-service stressor, and 
(iii) credible supporting evidence that the claimed in- 
service stressor occurred.  38 C.F.R. § 3.304(f).
 
The United States Court of Appeals for Veterans Claims 
(Court) has held that "[w]here it is determined, through 
recognized military citations or other supportive evidence, 
that the veteran was engaged in combat with the enemy and the 
claimed stressors are related to such combat, the veteran's 
lay testimony regarding claimed stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development for corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
'satisfactory,' e.g., credible, and 'consistent with the 
circumstances, conditions, or hardships of [combat] 
service.'"  Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 12 
Vet. App. 22, 30 (1998).  In so doing, the Board may accept 
one medical opinion and reject others.   Id.  At the same 
time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.
 
Analysis
 
The veteran contends, in essence, that he is entitled to 
service connection for PTSD as a result of stressors he 
experienced while serving in Vietnam .  The veteran did serve 
in combat in Vietnam, and he has been diagnosed with PTSD 
based, at least in part, on his combat experiences in 
Vietnam.  
 
In this case, supporting the claim is the fact that the 
veteran was wounded in combat and that he has been diagnosed 
with post traumatic stress disorder by both a psychiatrist 
and by a social worker who has treated the appellant for a 
prolonged period of time.  While the record also shows that 
other examiners have not diagnosed PTSD, after reviewing all 
the evidence of record, the Board finds that the evidence is 
in equipoise.  Hence, entitlement to service connection for 
PTSD is established.
 
 


ORDER
 
Entitlement to service connection for PTSD is granted. 
 

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


